Citation Nr: 0106678	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  97-27 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a compensable rating for residuals of 
frostbite of the feet.   

2.  Entitlement to a 10 percent disability rating based on 
multiple, service-connected disabilities rated at zero 
percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to February 
1946 and from August 1950 to August 1951. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran perfected an appeal with regard to the issue of 
whether new and material evidence had been submitted to 
reopen a claim of service connection for Paget's disease, now 
claimed as degenerative arthrosis of the left knee.  However, 
at his May 1998 hearing at the RO, he indicated that he was 
withdrawing that issue and submitted a statement at the 
hearing confirming that intention.  Therefore, the issues are 
as stated on the title page. 


REMAND

Although in July 1996 the veteran submitted a VA Form 21-
4142, authorizing the release of records from A. Gay, MD, 
those records have not been received.  Rather, there are only 
a few brief statements from Dr. Gay, including one of April 
1997 in which he stated that due to service related frostbite 
the veteran has degenerative bone disease of the left foot 
and lower extremity and severe night pain and circulatory 
problems.  The basis for that statement is not known and 
further attempts must be made to obtain the veteran's medical 
records from Dr. Gay.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
 
At his May 1998 hearing, the veteran and his spouse testified 
that he had residuals of frostbite of his hands, thereby 
raising the issue of service connection for residuals of 
frostbite of the hands.  That issue is inextricably 
intertwined with the issues on appeal.  Harris v. Derwinski, 
1 Vet. App. 180 (1991).  

The veteran filed his claim for a compensable rating for 
residuals of frostbite in June 1996.  Effective January 12, 
1998, during the pendency of this appeal, the VA's Schedule 
for Rating Disabilities (Schedule), 38 C.F.R. Part 4, was 
amended with regard to rating disabilities of the 
cardiovascular system.  62 Fed. Reg. 65,207 (1997) (codified 
at 38 C.F.R. § 4.104).  The criteria were again revised 
effective August 13, 1998.  63 Fed. Reg. 37,778-79 (1998).  
The latest changes, effective August 13, 1998, do not 
substantively affect the application of Diagnostic Code 7122 
(cold injury residuals).  The VA examination reports do not 
adequately address both the old and revised criteria for 
residuals of frostbite.  Furthermore, the September 1997 VA 
joints examiner indicated that, if the veteran had 
degenerative changes in the feet, such findings would 
probably be related to the in-service frostbite.  Although X-
rays of the feet were taken, it does not appear that the 
clinical examiner reviewed the films or the written 
interpretation to determine whether the films showed any of 
the changes mentioned in the revised rating criteria.  
Moreover, the July 1998 VA examiner noted that there were 
diminished pulses in the left lower extremity and recommended 
Doppler vascular studies, which the veteran underwent.  
However, the results of those studies were not reviewed by 
the clinical examiner to determine whether they showed any 
abnormalities due to frostbite.  Additionally, Note 2 under 
the current rating criteria provides that each affected part 
(e.g., hand, foot) should be rated separately.  Thus, it is 
necessary to have specific findings for each extremity.   

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all physicians and facilities 
that have treated or evaluated any claimed 
residuals of frostbite of the hands and 
feet, including any skin cancer if such is 
being claimed as a residual of cold 
injury.  After obtaining any necessary 
authorization, the RO should obtain copies 
of any medical records not currently on 
file, to include all records from Dr. 
Allen Gay.  Dr. Gay's records should 
include those upon which he based his 
opinion that the residuals of frostbite 
include severe night pain, circulatory 
problems and degenerative bone disease in 
the left foot, leg and knee.  He should 
also be asked to explain the bases for his 
opinion.  In any event, the RO should 
obtain any additional, identified, 
relevant records from the Phoenix, 
Arizona, VA Medical Center, to include, if 
available, the report of vascular studies 
performed in July 1996 and September 1997.  
If any attempts to obtain the additional 
evidence are unsuccessful, the RO should 
comply with the notice provisions of the 
VCAA of 2000.

3.  Thereafter, the veteran should be 
afforded a comprehensive VA examination to 
assess the current residuals frostbite.  
The veteran should be advised of the 
potential consequences of failing to 
report for an examination.  See 38 C.F.R. 
§ 3.655.  The claims folder, to include 
any evidence obtained pursuant to this 
remand, and a copy of this remand, should 
be made available to the examiner, the 
review of which should be acknowledged in 
the examination report.  Inasmuch as the 
veteran has raised the issue of service 
connection for residuals of frostbite of 
the hands, the service medical records 
should be reviewed along with the other 
evidence of record.  Any necessary studies 
should be performed.

The veteran's history, current complaints, 
and examination findings must be reported 
in detail for each extremity, to include 
the hands.   The examiner should comment 
on whether any circulatory disorder is 
present and, if so, whether it is a 
residual of in-service frostbite.  As to 
each foot separately and each hand, if it 
is determined that there are residuals of 
frostbite in the hands, the examiner 
should comment on whether the residuals of 
the in-service frostbite are manifested by 
the following: (a) chiblains, (b) 
swelling, (c) tenderness, (d) redness, (e) 
arthralgia, (f) pain, (g) numbness, (h) 
cold sensitivity, (i) tissue loss, (j) 
nail abnormalities, (k) color changes, (l) 
locally impaired sensation, (m) 
hyperhidrosis, or (n) X-ray abnormalities 
such as osteoporosis, subarticular punched 
out lesions or osteoarthritis. 

The examiner also should render an opinion 
on whether the residuals of the frostbite, 
without consideration of the veteran's age 
or other disabilities, are of a nature as 
to clearly interfere with normal 
employability.

4.  The RO should then review the 
examination report.  If it is not 
responsive to the Board's instructions, it 
should be returned to the examiner as 
inadequate.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

6.  Based on the entire evidentiary 
record, the RO should then readjudicate 
the issues on appeal, with consideration 
of the rating criteria for residuals of 
frostbite in effect prior to and as of 
January 12, 1998, and also adjudicate the 
issue of service connection for residuals 
of frostbite of the fingers.  For any new 
issues that are adjudicated, the veteran 
must be notified of the need to file a 
notice of disagreement if he disagrees.  
The RO also should readjudicate the issue 
of entitlement to a 10 percent rating 
under the provisions of 38 C.F.R. § 3.324 
(2000) unless due to other action that 
issue has become moot.  If any benefit 
sought on appeal remains denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


